Dr. J. W. Edgar                    Opinion No. M-987
Commissioner of Education
Texas Education Agency             Re:   Authority of a school
201 East 11th Street                     district to grant to
Austin, Texas 78701                      a school board member
                                         permission to prwide
                                         ambulance service at
                                         school football games,
Dear Dr. Edgar:                          and related question.

          Your recent letter requesting the opinion of this
office concerning the referenced matter states, in part, as
follows:

          "Until 1963, X funeral home, then the only
     one in West Independent School District, was per-
     mitted to have available an ambulance to serve as
     needed at home football games in West. Since
     1963, when Y funeral home opened in West, either
     x or Y has been permitted on an alternate games
     basis to have its ambulance present at local West
     high school football games. West school district
     never has directly paid for ambulance services
     rendered its athletes. . . .

          "In April, 1911, the owner-operator of X
     funeral home was elected a trustee on the West
     school board: he desires to continue in the per-
     formance of ambulance services under the alternate
     game practice basis.  Indeed, he offers while a
     trustee to so provide such service without a charge
     to anyone: the school, the insurance company, the
     parent, or the injured student. The owner-operator
     of Y home protests the acceptance or granting of
     the proposed offer as being illegal.


                              -4812-
Dr. J. W. Edgar. page 2           (M-987)



          "The Board of Trustees of the West Independent
    School District has urged that a request for an
    Attorney General's opinion be submitted on the
    following questions:

               "1 s Legally, may an independent
          school district board grant to a member
          of its school board, operator of a fun-
          eral home, . . . permission to have
          present and provide ambulance services
          as may be needed at its local school
          football games -- at no cost to the
          school, the insurance company, the parent
          of and/or the student injured in the
          activity, where competitive services are
          available and protest in the community?
          II
               .   .   .   .




          "For years prior to 1970, the local Ford deal-
    ership in West has made available (loaned) to West
    schools without charge, automobile(s) for its driver
    education program class purposes and use of school
    staff members.   In 1970, the manager of such deal-
    ership (who is stockholder therein) was elected a
    trustee of West school board. This Ford dealership
    continues the loan of automobiles for such purpose
    without charge. The district is accepting free
    loan automobile(s) for driver education program
    purposes also from the local Chevrolet dealership.

               "2 D May an independent school district
          legally accept upon loan without cost for
          driver education programs and school dis-
          trict purposes automobile(s) from a dealer-
          ship, managed and owned in Dart by a member
          of its school board --- where it accepts
          like offers from other dealerships?"




                               -4813-
Dr. J. W. Edgar, page 3          (M-987)



          A leading Texas case which passes upon the interest of
public officials in contracts with or affecting the public body
they represent is Meyers v. Walker, 276 S.W. 305 (Tex.Civ.App.
1925, no writ), in which the court said:

          II
               . If a public official directlv or indir-
                   .   .


     ectly has a Pecuniary interest in a contract, no
     matter how honest he may be, and ~althouqh he may
     not be influenced by the intent, such a contract
     so made is violative of the spirit and letter of
     our law, and is against public policy.   (At P.
     307).  (Emphasis added).

See also: City of Edinburq v. Ellis, 59 S.W.2d 99 (Tex.Comm.
App., 1933): Cornutt v. Clay County, 75 S.W.2d 299 (Tex.Civ.
App. 1934, no writ): and Bexar County v. Wentworth, 378 S.W.2d
126 (Tex.Civ.App. 1964, error ref., n.r.e.); and generally, 47
Tex.Jur.2d 159-161, Public Officers, Sec. 121.

          Prior Opinions of this office concerning situations
wherein a school board member had been alleged to have an im-
permissible conflict of interest that violates public policy
have uniformly held that such situations violated public policy
only where a pecuniary advantage accrued to the board member.
Attorney General's Opinions Nos. ~-340 (1969), WW-1362 (1962),
V-663 (1948), O-6876 (1946), o-6280 (1944), O-4000 (1941),
O-2758 (1940). O-2306 (1940). O-1589 (1939), O-1014 (1939). and
O-878 (1939).

          We note that the two funeral homes furnish their am-
bulances on an alternate game basis, and that the school accepts
loans of motor vehicles for driver education from both the Ford
and the Chevrolet dealers. The school trustees and their compet-
itors are treated exactly alike. Both the ambulance and the
driver education vehicles are material aids to the public schools
in basic spheres of their public school operation. We fail to
discern such a substantial conflict of interest, special privi-
lege or the exercise of undue influence relating to either of the
school trustees as to proscribe their donation of the services of
their vehicles to the public schools under the facts considered.



                              -4814-
Dr. J. W. Edgar. page 4             (M-987)



No facts are presented to show any    use of official position by
the trustee on the school board to    secure any privileges or to
engage in any business transaction    in substantial conflict with
the proper discharge of his duties    in the public interest.

          Accordingly, in the absence of any facts presented
showing improper use of position or the transaction of business
in substantial conflict with the proper discharge of duties,
both of your questions are answered in the affirmative, and you
are advised that the West Independent School District may accept,
without cost, from members of its board of trustees:   (a) ambu-
lance services as may be needed at its local school football
games,* and (b) automobiles for use in its driver education
program and for school district purposes.

                          SUMMARY

               Under the facts stated, the West Independent
     School District may accept, without cost, from members
     of its boards of trustees:   (a) ambulance service as
     may be needed at its local football games, and (b)
     automobiles for use in its driver education program and
     for school district purposes.

                                      truly yours,




                                          General of Texas



*    The furnishing and functioning of such ambulance service
     to the local high school football team must, of course,
     be in compliance with any and all local municipal ordin-
     ances applicable thereto. Port Arthur Indewndent Sch.
     Dist. v. City of Grwes,  376 S.W.2d 330 (Tex.Sup. 1964)
     (dictum).




                               -4815-
Dr. J. W. Edgar, page 5               (M-987)




Prepared by Austin C. Bray, Jr.
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman

James McCoy
Max Hamilton
Rex White
Scott Garrison

SAM McDANIEL
Staff Legal Assistant

ALFRBDWALKBR
Executive Assistant

NOLAWHITE
First Assistant




                             -4816-